Citation Nr: 0900999	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-07 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

WAC, Jr.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971; 
the available pertinent specifics of his service will be 
delineated below.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  Pursuant to the Substantive Appeal, a 
VA Form 9, dated in February 2007, the appeal has been 
limited to the issue shown on the front cover of this 
decision. 

The veteran is incapacitated by his multiple disabilities 
including Parkinson's and was unable to appear at the 
hearing.  However, the veteran's son testified before the 
undersigned Veterans' Law Judge at the VARO on Travel Board 
in September 2008; a transcript is of record.  Tr.  The 
record was held open for a period of time after the hearing 
during which period additional evidence was submitted. 



FINDING OF FACT

The aggregate evidence of record is in relative equipoise as 
to whether the veteran has PTSD which was caused, at least in 
part, by stressors that occurred during the veteran's 
military service.



CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 5013(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.304(f)(3) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).  In view of the grant 
herein, there is no need for further discussion of notice or 
development.

II. Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997). 

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99 (Oct. 18, 1999).

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.

In any event, corroboration of every detail, including the 
veteran's personal participation, is not required; rather, 
the veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126. See 61 
Fed. Reg. 52,695-702 (1996).  Therefore, the Court took 
judicial notice of the diagnostic criteria requiring that a 
person experienced, witnessed, or was confronted with a 
traumatic event which generated a response involving intense 
fear, helplessness, or horror, with the question of whether 
such claimed stressor was severe enough to cause PTSD in a 
particular individual being a clinical determination for 
examining mental health professionals. 

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (holding that a veteran need not substantiate his 
actual presence during the stressor event, but that the fact 
that the veteran was assigned to and stationed with a unit 
that was present while such an event occurred may strongly 
suggest that he was, in fact, exposed to the stressor event); 
see also Suozzi v. Brown, 10 Vet. App. 307 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail. The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Factual Background and Analysis

Service documentation is of record showing portions of the 
veteran's 201 file as well as his official DD214.  The 
veteran and his family have argued that there are 
discrepancies, inaccuracies and/or inconsistencies in his 
DD214 which are inadequately reflective of his service.  And 
while the Board finds no specific fault in the DD214, which 
will be discussed below in detail, there are some seeming 
anomalies which can well benefit from additional evidence as 
to his service as it relates to combat in Vietnam.  

The Board also has reviewed the entire file and concludes 
that probably all the data that is going to be reasonably 
available are now of record, and that there is no reasonable 
imperative to do any further search.  The Board would also 
commend the veteran's son for his concerned diligence in 
obtaining objective collateral documentation to support his 
father's case.

Specifically, the veteran's DD214 shows that he had active 
service from July 1969 to July 1971 during which time he was 
in the Far East from December 1969 to December 1970.  His 201 
file confirms his presence in Vietnam during that year time-
frame although it does not specify periodic duty excursions 
outside Vietnam as has been alleged.  His 201 file confirms 
that his military occupational specialty (MOS) was initially 
in light weapons infantry, and elsewhere refers to his MOS as 
a rifleman; the first MOS entry has been crossed out and the 
next line indicates that he was working as a petroleum 
storage specialist.  Prior to deployment, he had been 
assigned to a infantry brigade; thereafter, he was with the 
#62 Air Cav Trp, 11th Armored Cav Regiment and eventually 
returned to CONUS with the 267th Petroleum company out of Ft. 
Lee, VA.  He qualified as a marksman (rifleman) in the M-60 
and M-16.  His 201 file lists campaigns in Vietnam to include 
the Winter/Spring 1970 campaign.  His DD214 uniquely confirms 
data in the decorations section along with his award of the 
National Defense Service Medal, and Vietnam Service and 
Campaign Medals.  

He was shown to have driven heavy equipment as a civilian.  
His DD214 does not confirm his assignment with the Air Rifle 
Patrol (ARP).  The DD214 also does not specifically list his 
having received the Army Commendation Medal (ACM).  [They had 
also tried to get an updated or corrected DD214 without 
positive results].  However, a copy of his actual ACM is in 
the file "for meritorious achievement in support of military 
operations against communist aggression in the Republic of 
Vietnam" during the period from June 1 to November 10, 1970.  
An official list dated November 22, 1970 is in the file, 
under the letterhead of the HQ, II Field Force Vietnam, 
showing awards of various medals to other listed individuals 
including several Bronze Star Medals; as well as the Award of 
the ACM to the veteran "for meritorious achievement in 
connection with military operations against a hostile 
force".  A copy of the citation write-up for the ACM is now 
also of record referring to the  veteran's having "astutely 
surmounted extremely adverse conditions to obtain 
consistently superior results".  However, no specifics of 
combat operations are delineated therein. 

A copy of a letter from the veteran to his wife, dated July 
4, 1970, and referring to his son who was then 5 months old, 
is of record reflecting that he had just come back from a 
detail where he had cut his leg with a steel stake.  The 
letter indicated that he was trying to get a job driving a 
truck rather than flying but in the same unit.  He indicated 
that she knew he loved to fly but that he was asking for the 
change because she had asked him to do so.

Also of record are a number of candid colored photos of the 
veteran (and service comrades whose names are identified) 
while he was in the Far East, in service, in what appear to 
be two uniforms.  Statements and testimony have been elicited 
from the veteran's son and family members that he had worn 
the camouflage uniform when with the "Arm Cav" who were 
members of the Air Rifle Patrol (ARP), a unit with express 
responsibility for engaging the enemy; that the soldiers in 
the 11th Cav. serving in the rear were not authorized to wear 
this uniform.  It is observed that from the dates on the 
associated original photos, there was a clear transition 
regarding the veteran's responsibilities while in Vietnam.  
It was thought that when he had first gotten to Vietnam, he 
had been assigned to a water truck and other base 
responsibilities, but that soon thereafter, he had gone home 
for the birth of the son, and on his return to Vietnam, the 
water truck photos of him show him in a different uniform, 
e.g., the plain green uniform ceased and he was seen wearing 
only the ARP uniform.  He had often recalled being given a 
short lead-time to get to the helicopter or other aircraft 
pad and take off for support activities particularly 
involving units under fire.  His family surmised that the 
uniforms shown in the photos represented the transition in 
his responsibilities and role while in Vietnam, as the 
veteran has since claimed.  The veteran's son stated, in a 
letter in May 2007, that this could be confirmed by a service 
comrade, and they would attempt to obtain such verification.

After the personal hearing, a letter was introduced into the 
file from LDS, the named service comrade of the veteran's, 
[and one of the service members who is shown in the above 
cited color photos] who confirmed that he had served with the 
veteran in Vietnam from March 1970 to February 1971; that 
they were both in the ARP, a support group sent out to 
various sites to assist other units under fire.  Mr. S fully 
confirmed what the veteran's son had argued, namely that the 
camouflage uniform was worn at that time to help blend into 
the surroundings; and that they had flown helicopters to and 
from various locations.  Mr. S also provided a copy of his 
own DD214 which confirmed his having received the Air Medal, 
Purple Heart and the CIB as well as the Army Commendation 
Medal for his work during that time with the 11th ACR.  [The 
family alleges that the veteran has said for years that he 
was also awarded the CIB as a member of the ACR, but neither 
are otherwise documented in paperwork of record; this is not 
fatal to the claim].  The veteran's son has testified at 
length about what he and his family have been told by the 
father for years, and what his own research has shown with 
regard to the olive drab and camouflage uniforms and other 
circumstances.  The Board finds that while these particular 
allegations of service cannot be specifically and 
independently corroborated, they are consistent with what is 
known of the time and circumstances, and they appear to be 
entirely credible. 
 
It is difficult to identify the veteran's specific stressors 
from his discussions which have taken place, for the most 
part, in the middle of exacerbations of mental health 
symptoms.  However, he has referred to being dropped in and 
out of hostile zones while with the ACR, and being fired on 
and having other combat-comparable experiences.  In recent 
years, the veteran has been known to try to take family, 
friends and complete strangers to safety when he thinks he is 
under attack or that they are about to be burned in combat 
fire; and has been identified as acting out, sometimes rather 
violently, his responses to these memories of his Vietnam 
experiences, often to assist others.

His family including his son who has testified under oath, 
has confirmed that they have heard these stories for years.  
He reportedly was not only in Vietnam but on occasion, they 
were flown elsewhere, probably to Laos, for similar 
excursions and short-term combat support operations.  He has 
often recalled and acted on, within and without of the 
hospital setting, (and often concurrently had active 
hallucinations involving) being in combat situations, 
specifically and always identified as in Vietnam.  The 
veteran has had repeated instances of flashbacks to 
circumstances of that Vietnam service, which he relates in 
detail at the time of the exacerbations at which times he 
tends to be uncontrollably frightened, agitated and upset.  

The veteran's son has testified as to what he has observed 
from his father in the flashbacks, which have been witnessed 
by others in his family as well as health care professionals.  
Such observations are permitted within the parameters of 
acceptable lay evidence.  The flashbacks have included 
reference to unequivocal incidents of combat, persons being 
bloodied and wounded, body parts, fear of the enemy, 
suspicion, etc.  

It has been noted that since service, there were always some 
of these intrusive situations, but that they had gotten much 
worse in recent years particularly since the veteran had been 
having Parkinson's symptoms and mental health issues 
associated therewith.  

Clinical records are in the file from one particular VA 
facility where the veteran has often been seen for the past 
several years.  His psychiatric diagnoses have included 
Parkinson's associated psychosis, anxiety, depression and on 
repeated occasions, PTSD, for which he has been seen on more 
than one emergency basis during an exacerbation to include 
acting-out on his hallucinations, etc.  There are some 
minimal annotations in the file that he may have experienced 
some vague abuse as a child, but the more prevailing 
stressors for the diagnoses PSTD have consistently been cited 
as involving recollections of Vietnam.

In rendering a final assessment of the current claim, the 
Board acknowledges that this is a rather unusual case, and 
that the evidence is neither the norm nor as straightforward 
as anyone might prefer.  Nonetheless, there are three pivotal 
evidentiary concerns: (a) whether the veteran had combat 
service in Vietnam; (b) whether he had credible stressors 
while in such service; and (c) whether he has PTSD as a 
result.  After reviewing the aggregate evidence, the Board 
concludes that it is entirely ample to support an affirmative 
finding in all three instances.

In this case, in considering these various records, and in 
the spirit of Pentecost and Suozzi, the Board concludes that 
while it may not be unequivocal, there is substantial 
circumstantial evidence that tends to corroborate that the 
veteran did in fact have Vietnam service which was fully 
comparable to actual combat.  His purported stressors are 
thus presumed credible.  From a practical standpoint, it is 
noted that a service comrade who served with him under 
virtually identical premises has identified the circumstances 
of combat service, and was awarded the combat-related medals 
to confirm it.  Finally, research including by the veteran's 
son has confirmed many of the important details thereof.  All 
of this tends to substantiate the veteran's claim.

And while it is difficult to even modestly sort through the 
veteran's myriad neuropsychiatric symptoms, it is apparent 
that usually when he is at his worst, he clearly has PTSD 
symptoms which inescapably refer back to the purported in-
service stressors, observed by family and health care 
professionals and diagnosed as such by the latter.

With regard to claimed PTSD, in general, a current diagnosis 
is necessary for an award of service connection.  Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (holding that 38 U.S.C.A. §§ 
1110 requires the existence of a present disability for VA 
compensation purposes).  The Board recognizes that the Court 
of Appeals for Veterans Claims recently held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection where the 
record otherwise supports it, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  In this case, the veteran has several 
psychiatric diagnoses, ranging from personality to anxiety, 
depression and mood disorders of a neurotic nature, to 
psychosis due to Parkinson's (or medications for such 
disability).  Nonetheless, while he may have coexisting 
psychiatric diseases, a clear component to his mental health 
situation is that diagnosed under Axis I by psychiatric 
professionals as PTSD, and this must be accordingly 
recognized as an integral portion of his psychiatric picture.  
Having found the evidence persuasive in that regard, and with 
resolution of doubt in his favor, service connection is 
warranted for PTSD as being the result of service.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


